Citation Nr: 1417201	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-23 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his former spouse



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to March 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia. 

In May 2013, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for bilateral hearing loss was denied in an unappealed August 1999 rating decision.  The Veteran later attempted to reopen the claim and was denied in an unappealed August 2007 rating decision.

2.  Evidence received since the August 2007 rating decision is not cumulative or redundant of other evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable nature of the Board's decision to reopen the Veteran's claims, further discussion of VA's duties to notify and assist the claimant with respect to the claims to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when  considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence.  The phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. 

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

In this case, the Veteran's service connection claim for bilateral hearing loss was initially denied in an August 1999 rating decision.  The RO found that the Veteran's hearing loss was a developmental defect that was unrelated to military service.  He did not appeal the denial of the claim and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran later attempted to reopen the claim and was last denied in an unappealed August 2007 rating decision that became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Evidence of record at the time of the last final decision includes the Veteran's service treatment records and post-service medical records, including the June and July 1999 reports of a VA contract examination the Veteran underwent to assess the nature and etiology of his hearing loss. 

In August 2008, the Veteran filed his current petition to reopen his service connection claim.  He was afforded a hearing before the undersigned Veterans Law Judge and provided testimony concerning his hearing loss disability.  The Veteran disputed the original findings of the VA contract examination, which provided a diagnosis of congenital sensorineural hearing loss.  The Veteran maintained that he had no problems with his hearing prior to entrance onto active duty.

The Veteran's testimony is "new" in that the details were not before the RO at the time of the August 2007 rating decision.   His statements are also "material" as they relate to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the Veteran's claim.  Namely, the Veteran's testimony describes his medical disability and its onset.  In maintaining that he never experienced any hearing problems before service, the Veteran disputes the VA contract examiner's assessment of his hearing loss as a "congenital" or developmental disability.  His testimony concerns the nexus element that was the basis of the initial denial of his claim.   The Veteran is competent to report the onset of hearing loss in service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As his statements are presumed to be credible for the purposes of deciding whether to reopen the claim, the Board finds that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, supra.

Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for bilateral hearing loss has been received, and the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for bilateral hearing loss is reopened.  To this extent only, the appeal is granted.


REMAND

Additional development is required prior to adjudicating the Veteran's claim.

In his May 2013 hearing testimony, the Veteran disputed the VA contract medical examiner's assessment concerning the etiology of his hearing loss.  As noted above, the Veteran is competent to provide testimony concerning factual matters such as when he first began to notice his hearing loss.  His statements call into question the conclusory opinion of the June 1999 VA contract examiner's report, which labeled the Veteran's diagnosed sensorineural hearing loss "congenital" without any elaboration.  

The Veteran is currently diagnosed with sensorineural hearing loss.  His DD-214 indicates that he spent nearly eight years working a military occupational specialty (MOS) of cannon crewman.  As such, the Board concedes that he was exposed to acoustic trauma during active duty service.  His October 1973 service entrance examination report indicates some hearing impairment.  However, the audiometric readings do not establish that his hearing impairment could be considered a disability under 38 C.F.R. § 3.385.  Further, the Veteran's service treatment records do indicate a worsening of his hearing loss during service.  See September 1976 Report of Medical Examination.  While the Veteran has not established that he has the medical training and expertise necessary to provide competent testimony on whether his hearing loss is developmental in nature, his statements do trigger VA's duty to provide a new VA examination and opinion to determine the etiology of his hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Schedule the Veteran for a VA audiological examination to determine the nature, extent, and etiology of his bilateral hearing loss.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination reports to be associated with the claims file.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer the following opinion:

Is it at least as likely as not (i.e., probability of approximately 50 percent) that the Veteran's current bilateral hearing loss had its clinical onset in service or is otherwise related to service (including his conceded in-service acoustic trauma).  The examiner should specifically address whether a hearing loss disorder was present on entrance into service, and if so, whether the disorder was aggravated by service.  The examiner should consider the Veteran's reports of having hearing loss since service.  

In answering this question, the examiner should note that the Veteran's in-service acoustic trauma has been conceded.  

A complete rationale should be provided for any opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


